Citation Nr: 1209033	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for an eye disorder, to include residuals of an eye injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

At that time, the RO had the issue for the eye disorder listed as whether new and material evidence had been received to reopen the claim of service connection for eye irritation.  Although the RO initially denied the claim on the basis that new and material evidence had not been received, the Board notes that the basis for the prior denial in May 1977 was that there was no evidence of any type of eye injury in service.  The Board observes that the RO, in that rating determination, indicated that not all of the service treatment records had been associated with the claims folder.  Subsequent to the May 1977 rating determination, relevant service treatment records were associated with the claims folder revealing that the Veteran had in fact sustained an eye injury in service.  As such, this claim will be reconsidered in accordance with 38 C.F.R. § 3.156(c).  Accordingly, the Board has listed the issue as one for service connection on the title page of this decision.  

Here, the RO technically erred in treating the Veteran's eye claim as one for reopening, rather than one for reconsideration.  38 C.F.R. § 3.156(c).  However, the RO did conclude that new and material evidence had in fact been submitted, reopened the Veteran's claim, and adjudicated the claim for service connection.  As such, the RO fully considered the Veteran's claim on the merits; and, because the reconsideration/reopening distinction becomes relevant for the purpose of assigning an effective date, and not for the adjudication of a claim for service connection on the merits, the Veteran's due process rights are not infringed by the Board's proceeding with the adjudication in this case.

The Veteran appeared at a hearing before a local hearing officer at the RO in September 2009 and at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  Transcripts of the hearing are of record.  

As it relates to the issues of service connection for a low back disorder and degenerative arthritis of the lumbar spine, they have now been combined on the title page of this decision.  The combination of the issues is as a result of the testimony of the Veteran at the time of his September 2010 hearing, wherein he indicated that the area in question was the low back.  The Board further notes, as indicated below, that the issue of a cervical spine disorder, to include cervical radiculopathy, is being referred to the RO for further adjudication as this issue is not properly before the Board.  

The issue of service connection for a cervical disorder, to include cervical radiculopathy, has been raised by the record through the testimony of the Veteran at his September 2010 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Any current low back disorder, to include degenerative joint disease of the lumbar spine, is not of service origin.

2.  A current eye disability has not been related to the Veteran's in-service eye trauma.  



CONCLUSIONS OF LAW

1.  A low back disorder, to include degenerative joint disease of the lumbar spine, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110,1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of a veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Low Back Disorder, to include Degenerative Joint Disease

A review of the Veteran's service treatment records reveals that he was seen in September 1974 with the onset of increased pain in the left lower quadrant and left flank.  The Veteran reported the sudden onset of left lower back pain about one hour earlier.  He was sitting and had performed no recent activity.  He had been performing orderly duties during the week with no strenuous activity.  Physical examination revealed bilateral muscle tightening in the low back with no radiation and no point tenderness along the spine.  Straight leg raise was normal without increased pain.  His gait was normal with accentuated slowness.  Deep tendon reflexes were 2+ at the knees and ankles.  It was the medical officer's impression that the Veteran had a muscle spasm in his low back.  

In January 1975, the Veteran was seen with complaints of low back pain for the past nine months.  The pain was intermittent and increased with activity.  It decreased with heat and rest.  The Veteran denied weakness or numbness in his legs.  Physical examination revealed minimal paravertebral muscle spasm.  It was the medical officer's assessment that the Veteran had a lumbar strain.  The Veteran again reported having low back pain in February 1975.  He was given medication at that time.  A diagnosis of low back pain secondary to muscle spasm was rendered.  

In March 1975, the Veteran was seen with complaints of low back pain for two months.  He was taking Darvon for the pain.  In April 1975, the Veteran was seen with complaints of muscle spasms in his back.  He was noted to have had many episodes.  The Veteran stated that it was far worse that morning.  It was noted to have bothered him off and on since basic training.  The Veteran pointed to the left side of the lumbosacral spine.  Physical examination revealed no palpable spasm.  The Veteran was able to walk in place and could touch his toes.  It was the medical officer's impression that the Veteran had minor low back pain.  X-rays taken of the low back at that time revealed a narrowing of the L5-S1 intervertebral disc space which could be an anatomic variant or else represent disc degeneration.  No other abnormalities were noted.  The Veteran was scheduled for a follow-up evaluation but failed to report for the examination.  

The Veteran was again seen in August 1975 with complaints of low back pain.  This was noted to have been occurring for the past 16 months and would come and go.  

At the time of his July 1976 service separation examination, normal findings were reported for the spine and lower extremities.  As it related to the lower extremities, the Veteran was noted to have no loss of strength, no deformity, and full range of motion for his left lower leg.  On his medical history survey completed in conjunction with his separation physical, the Veteran checked the "no" box when asked if he had then, or had ever had, recurrent back pain.  

On a March 1977 Reserve Report of Medial History, the Veteran again checked the "no" box when asked if he had or had ever had recurrent back pain, asserting that he was in good health.  Similarly, the Veteran again checked the "no" box on a March 1978 Reserve Report of Medical History when asked if he had or had ever had recurrent back pain.  He stated that he had not had an illness or injury which required hospitalization or lost time from work since his last military medical examination and that he had not required continual or recurrent medical care since his last military medical examination.  The Veteran provided the same answers on a March 1979 report of medical history as he had done on the March 1978 report.  

The record also does not contain evidence of any treatment for a low back disorder, to include arthritis, in close proximity to service.  

Private treatment records obtained in conjunction with the Veteran's claim reveal treatment beginning in the early 2000s.  

The Veteran was afforded a VA examination in March 2008.  The examiner indicated that he had reviewed the claims folder in connection with the examination.  The examiner noted that the Veteran was treated for back strain while on active duty.  The examiner indicated that after discharge, the Veteran went back to school and obtained a degree in sociology and business management.  He then worked for the Department of Defense and now worked at Columbus Air Force Base maintaining backup generators.  The Veteran stated that he was able to do his work despite his back.  The Veteran reported that he had been treated for his back since discharge and stated that it became worse in the 1980s, and that had been treated for his back problems in the past several years in Columbus, Mississippi.  The Veteran complained of low back pain with twisting, bending, and lifting, which was helped by sitting in a recliner.  X-rays revealed mild narrowing of the L5-S1 disc space and some hypertrophy of the posterior elements at the L5 level and a very small anterior spur on the L5 vertebrae.  

Following examination, the examiner rendered a diagnosis of mild degenerative disc disease, but noted that the Veteran's complaints were not supported by the objective physical findings.  He further indicated that he could not determine whether the mild degenerative disc disease found on examination was related to the inservice complaints without resort to speculation.  

At his September 2009 RO hearing, the Veteran reported first experiencing back pain when getting out of bed in November 1974, but he recalled that it was so excruciating that it knocked him to his knees.  He denied having sustained any trauma to his back though.  The Veteran noted going on bed rest for a week.  He indicated that he received treatment in the service but they did not attempt to find out what was wrong with him.  The Veteran reported that he had had back pain off and on all his life since the military.  He noted that he could not remember when he first sought treatment for his back but stated that it was probably within the first year after his release.  During the hearing, it was indicated that the claims folder was going to be referred to a VA physician to obtain an opinion with regard to the inservice x-ray findings and their relationship, if any, to the Veteran's current degenerative disc disease.  

In February 2010, an opinion was prepared by a VA examiner as to the etiology of any current low back disorder and its relationship, if any, to his period of service.  The examiner reviewed the Veteran's claims folder, observing that the Veteran had been treated for back strains while on active duty.  He also noted that the Veteran had reported being treated for back pain since he was discharged from service, which became worse in the 1980s, and over the past couple of years.  The examiner further noted the results of the April 1975 inservice x-rays and the x-ray findings at the time of the March 2008 VA examination.  He stated that based upon his review of the records, he did not think that it could be ascertained just from looking at the report from 1975 and the x-ray report of 2008 as to whether this represented anatomical variant on disc degeneration.  However, at the time the Veteran had the in-service x-rays, he was only 20 years old, which the examiner explained made it unlikely he had degenerative disc disease, as, in general, degenerative disc disease is associated with aging process.  The examiner observed that x-rays obtained at the time of the last evaluation revealed hypertrophic changes and spurring at L5.  He stated that these changes represented chronic degenerative changes and were felt to be associated with aging process.  He indicated that he did not think that the hypertrophic changes and spurring at L5 were proximately the result of L5-S1 disc changes.  

At the time of his September 2010 Board hearing, the Veteran testified that he first experienced back pain in November 1974.  He recalled going to sick call and being diagnosed with a muscle spasm and being put on bed rest.  The Veteran reported receiving treatment for his back on many occasions while in service.  He indicated that he did not think that age had anything to do with his arthritis.  The Veteran testified that he disagreed with the examiner's finding in March 2008 that he was over exaggerating as it related to his back condition.  The Veteran reported that he had never received treatment from VA, asserting that between 1976 and 2000, he received treatment in the form of pain pills.  

Service treatment records clearly show that the Veteran was seen on several occasions during service for lower back pain, with diagnoses of lumbar strain and muscle spasms being rendered.  However, these episodes appear to be acute and transitory, as evidenced by the normal findings for the spine and lower extremities at the time of his July 1976 service separation examination.  Moreover, the Veteran specifically denied having any recurrent back pain on his medical history survey completed in conjunction with his separation physical.  

Following service, the Veteran repeatedly denied having any back problems on periodic physicals in March, 1977, March 1978, or March 1979.  On these reports, the Veteran also denied having experienced any injury or illness which required hospitalization or caused lost time from work or required continual or recurrent medical care since his previous military examination.  

In conjunction with his claim for VA disability benefits, the Veteran has reported receiving treatment for his back condition immediately following service, but no records of any such treatment are contained in the Veteran's claims file, and the Veteran could not provide the names of the physicians who treated him when asked at the time of his RO hearing.  The assertion of back treatment close in time with separation from service is also contradicted by the reports of medical history filled out in 1977, 1978, and 1979, which were in close proximity to the time of the Veteran's release from service.  The Veteran simply cannot assert that he both had back problems in the years following service, but deny having any back problems in 1977, 1978, and 1979, as these are mutually incompatible.

Furthermore, the first objective evidence of medical treatment in the claims folder is not until the early 2000s.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report back symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that the back problems he experienced in service had continued since that time.  

It is not disputed that the Veteran was treated for back problems on several occasions during service.  However, there were normal findings for the spine and lower extremities found at the Veteran's separation physical, and the Veteran, himself, specifically denied having current back pain or low back problems on his medical history survey completed in conjunction with his separation physical.  Not only that, the Veteran specifically denied any back problems on subsequent reports of medical history which he completed in March 1977, March 1978, and March 1979.  

He also denied receiving any treatment for any type of recurrent problems on his March 1978 and March 1979 reports of medical history.  Additionally, while the Veteran has since reported that he received treatment with in the year following service and throughout the 1980s, he could not provide the names of the individuals who treated him in close proximity to service.  

As such, the Board finds that the Veteran's consistent denials of back problems in at separation in 1976 and subsequently in 1977, 1978, and 1979, is more probative than are his assertions voiced decades later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  It simply is not consistent that the Veteran would have been experiencing back pain and receiving treatment in the years following service, but would at the same time deny any back problems every year for the first three years after service.

Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal treatment for back problems on a regular basis beginning until the early 2000s.  The Board must emphasize the multi-year gap between the Veteran's inservice low back treatment and the first objective medical findings of back problems following service is another factor which weighs against the Veteran's contention that back problems originated in service and continued for a number of years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, even when the Veteran began receiving back treatment he did not give a lengthy history of back problems; rather he consistently indicated that the back pain had begun recently.  For example, in November 2003, he reported back pain for approximately six weeks, yet he had been out of service for more than 20 years at that time.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value due to their inconsistency and the conflicting, contemporaneous records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.  

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of his current low back disorder, to include degenerative joint disease of the lumbar spine.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board is placing significant probative value on the February 2010 VA examiner's opinion that the Veteran's low back disorder, to include degenerative joint disease, was not related to his period of active service.  Specifically, the Board is particularly persuaded to assign great probative weight to this medical opinion because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record.  

Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for direct service connection.

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a low back disorder, to include degenerative joint disease, is denied.

Eye Disorder, to Include Residuals of an Eye Injury

A review of the Veteran's service treatment records reveals that the a battery exploded in his face in January 1975.  The Veteran's eyes were irrigated following the incident.  Physical examination revealed scattered punctuate abrasions, worse in the right eye.  The Veteran was given a patch for his right eye.  At the time of a January 6, 1975 follow-up visit, the Veteran was again noted to have punctuate abrasions in both eyes with increased sensitivity to light.  A diagnosis of corneal abrasions secondary to battery acid was rendered.  At the time of a follow-up visit the next day, the Veteran was found to still be sensitive to light.  Minute particles were still present over the cornea.  There was minimal staining to the left cornea.  The examiner indicated that he attempted to remove the larger particles from the right cornea but the Veteran was very uncooperative and the removal of the particles was considered too much of a risk.  He was given a patch and told to return to the clinic the next day.  

At the time of a January 8, 1975, visit, the Veteran's eyes were noted to be healed.  Slit lamp examination of the right eye revealed that the epithelial surface had particles from the original injury but was otherwise unremarkable.  The left eye was clear, including the cornea.  The Veteran was advised that the larger particles on the corneal surface of the right eye should be removed.  The Veteran stated that he did not think he could cooperate enough to have them removed.  No attempt was made at removal.  The Veteran was instructed to return if the right eye caused problems.  It was the examiner's impression that the Veteran had healed abrasions.  

No further treatment with regard to the Veteran's eye was noted in service.  At the time of his July 1976 service separation examination, the Veteran was found to have 20/20 vision, far and near, and his field of vision was reported as normal.  On his July 1976 service separation report of medical history, the Veteran checked the "no" box when asked if he had eye trouble.  

The Veteran also checked the "no" boxes on his March 1977, March 1978, and March 1979 Reserve Reports of Medical History when asked if he had eye trouble.  

There are also no objective medical findings of eye trouble in the years immediately following service.  

Private treatment records reveal that the Veteran was found to have macular dystrophy in August 2007.  

The Veteran was afforded a VA examination in April 2007, in conjunction with his claim.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran reported having sustained an injury to his eye in service as a result of a car battery explosion in 1975.  The Veteran reported that sometimes his vision was blurred and that he used glasses for distance and near vision.  The Veteran gave no history of other injuries and no history of treatment for any eye disease.  

Physical examination revealed uncorrected distance visual acuity of 20/30 in the right eye, which corrected to 20/25+2.  Near visual acuity was J12 correctible to J1.  Uncorrected visual acuity in the left eye was 20/125 correctible to 20/20-1.  Uncorrected visual acuity was less than J12 correctible to J1.  Motility was normal.  Slit lamp examination showed a clear cornea.  There were no residual foreign bodies or scars in the external conjunctiva and both bulbular and palpebral were normal.  

It was the examiner's impression that the Veteran had presbyopia and a normal eye examination for his age.  The examiner stated that he saw no evidence of any residual from the battery explosion that the Veteran sustained while on active duty.  

In a May 2008 treatment record, the Veteran indicated that he was not happy with his vision.  He stated that his vision had continued to worsen since 1976.  He reported having itchy, burning, and watery eyes.  He also noted having occasional flashes and floaters.  Following examination, it was the examiner's impression that the Veteran had macular dystrophy, possible Stargardt's, and bilateral cataracts.  

In an October 2008 letter, A. I., M.D., indicated that the Veteran had a history of ocular trauma following an explosion and a history of a possible dystrophic condition.  Dr. I. stated that it was his belief that the Veteran might be affected with Doyne's honeycomb macular dystrophy.  He indicated that he had not identified any feature that would suggest any link to the noted past trauma.  

At his September 2009 RO hearing, the Veteran testified as to the injury he sustained in service.  He noted that he went for eye examinations six or seven years following service.  He stated that he was also told he had to see a specialist.  He reported having received more intense treatment for his eyes in the past 10 years.  He indicated that he had been told he had some type of degeneration of his eyes.  It was noted that the Veteran potentially had cataracts and that an additional VA examination was going to be scheduled.  

In a December 2009 letter, D. B., M.D., indicated that the Veteran had been seen for a cataract evaluation.  His vision was noted to be 20/40- on the right and 20/70 on the left without correction.  With refraction, it could be corrected to 20/25 in each eye.  He stated that the Veteran reported that he suffered trauma to both eyes in 1975 and felt that he had cataracts secondary to the trauma.  Dr. B. opined that it could not be said for sure that the cataracts were not due to the previous injury.  Dr. B. also reported that the Veteran had macular atrophy and that it was hard to say what caused this, but he felt it was unlikely to have been caused by the injury.  He was also noted to have two tiny bits of metallic foreign body in the right cornea.  

The Veteran was afforded an additional VA examination in February 2010.  The examiner noted that the Veteran complained of occasional pain and tearing of the left eye when waking up.  He stated that this would clear up later in the day and that he sometimes used drops.  His vision was not affected after the tearing stopped.  It was noted that the Veteran reported that he had been told that he had cataracts in 2006.  He also indicated that he was told that he had macular dystrophy of a hereditary type at that time.  The examiner noted the history of the battery explosion and subsequent treatment in service.  

Examination revealed uncorrected distance visual acuity of 20/40 in the right eye, correctible to 20/20.  Uncorrected near visual acuity in the right eye was J10, which was correctible to J1.  Uncorrected distance visual acuity in the left eye was 20/60, correctible to 20/25.  Uncorrected near visual acuity was J10, correctible to J1.  Pupils and extraocular motility were normal.  Intraocular tension was 12 in each eye.  Dilated slit lamp examination showed the corneae were clear, bilaterally.  The Veteran had 1+ nuclear sclerosis, not visually significant.  Dilated funduscopic examination showed macular dystrophy with the rest of the fundus being normal.  

It was the examiner's impression that the Veteran had nuclear sclerosis, ocular lens, not visually significant; and macular dystrophy, not visually significant.  

The examiner stated that the symptoms the Veteran described with waking up in the morning in his left eye were suggestive of a recurrent erosion, but he saw no evidence of it on his cornea.  The nuclear sclerosis of the ocular lens was an age related change and would not be described by him as a cataract at this point.  The macular dystrophy was not visually significant and was a hereditary type.

At his September 2010 hearing, the Veteran testified as to the battery blowing up in his face in service and noted the treatment he received at that time.  The Veteran stated that his eyesight had depreciated over the past 30 years.  that his left eye felt very irritated when he woke up.  He indicated that although he had been diagnosed with old age cataracts, it was his belief that they were related to the inservice incident.  The Veteran stated that Dr. B. was the physician that treated him for his eye problems.  

However, while the Board notes that the Veteran received treatment for an eye injury following an incident in service where a battery exploded in his face, this episode was acute and transitory in nature and did not result in any permanent residuals, as evidenced by the normal findings for the eyes, the finding of 20/20 vision, and the findings of normal fields of vision on his July 1976 service separation examination. Moreover, the Veteran indicated that he was not having any eye trouble on his July 1976 service separation report of medical history.  Furthermore, the Veteran again denied experiencing any eye trouble on Reserve Reports of Medical History prepared in March, 1977, March 1978, or March 1979.  The Veteran also denied having experienced any injury or illness which required hospitalization or lost time from work or that he had required continual or recurrent medical care since his last military examination on his March 1978 and March 1979 reports of medical history.  

There are also no records of treatment for eye problems in the years immediately following service.  Furthermore, the first objective evidence of medical treatment in the claims folder is not until the early 2000's.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran.  As noted above, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As noted above, while the Veteran was treated for residuals of an eye injury in service, normal eye findings were reported at the time of the separation examination and the Veteran did not report having eye trouble on his July 1976 service separation report of medical history or on subsequent reports of medical history filled out in March 1977, March 1978, or March 1979.  He also denied receiving any treatment for any type of recurrent problems on his March 1978 and March 1979 reports of medical history.  Treatment records obtained in conjunction with the Veteran's claim do not reveal any treatment for eye problems until many years after service.  

The Board must emphasize the multi-year gap between the Veteran's inservice eye injury and the first objective medical findings of eye problems following service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current eye disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

As it relates to macular dystrophy, the examiners, both private and VA, have indicated that this is hereditary in nature and is not the result of the Veteran's inservice eye injury.  With regard to cataracts, the Board notes that there is conflicting evidence as to whether the Veteran has cataracts.  The VA examiner indicated that the Veteran did not have cataracts, rather, he had nuclear sclerosis.  The examiner stated that this condition was age related.  The Veteran's private physician, Dr. B., indicated that the Veteran had cataracts.  He stated that it could not be said for sure that the cataracts were not due from the previous injury.  Such an opinion is equivocal in nature.  Such language generally provides an insufficient basis to grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  

With regard to presbyopia, congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  While the Board notes that the Veteran sustained an injury to his eyes in service, the April 2008 VA examiner indicated that this was not a residual of the inservice eye injury.  There is no other competent opinion of record.  There is also no competent evidence of record linking any other current eye disorder which may be present to the Veteran's period of service, including to his in-service eye injury.  

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for an eye disorder, to include residuals of an inservice eye injury, is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an October 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the October 2007 letter.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records have been obtained insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for a low back disorder, to include arthritis, the Veteran was afforded a VA examination in March 2008.  The claims file was then referred to a different VA examiner in February 2010 who rendered an opinion as to the etiology of the Veteran's degenerative joint disease and its relationship to his period of service.  As it relates to the claim of service connection for an eye disorder, to include residuals of an inservice eye injury, the Veteran was afforded VA examinations in April 2008 and February 2010.  The examinations and opinions provided set forth the necessary detail to properly assess the Veteran's claim.  Thus, the examinations are sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, in September 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2010 hearing, the Veterans Law Judge set forth the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Furthermore, information was obtained regarding the symptoms related to the Veteran's low back and eye disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing, the Veteran submitted additional evidence in support of his claim, as he indicated he would do, along with the appropriate waiver.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).









ORDER

Service connection for a low back disorder, to include degenerative joint disease, is denied.  

Service connection for an eye disorder, to include residuals of an inservice eye injury, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


